                     IN THE UNITED ST ATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYRONE MADDOX,
    Plaintiff,

       v.                                             CIVIL ACTION NO. 19-1384

COMMONWEALTH OF
PENNSYLANIA's DEPARTMENT OF
                                                                                         FILED
CORRECTIONS, et al,                                                                     APR 3 0 2019
     Defendants.
                                                                                  KATEBARl(j
                                                                                 By         MltN, Cleric
                                             ORDER                                    ----Dep, Clerf{

       AND NOW, this      'N ~of April, 2019, upon consideration of Plaintiff Tyrone
Maddox's Motion to Proceed In Forma Pauperis (ECF No. 6), his Prisoner Trust Fund Account

Statement (ECF No. 7), and his pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in Jorma pauperis is GRANTED pursuant to 28 U .S.C. § 1915.

       2.      Tyrone Maddox, #GD 1152, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court hereby

directs the Warden of SCI Mahanoy or other appropriate official to assess an initial filing fee of

20% of the greater of (a) the average monthly deposits to Maddox's inmate account; or (b) the

average monthly balance in Maddox's inmate account for the six-month period immediately

preceding the filing of this case. The Warden or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a reference to

the docket number for this case. In each succeeding month when the amount in Maddox's

inmate trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month's income credited to

Maddox's inmate account until the fees are paid. Each payment shall reference the docket

number for this case.
         3.    The Clerk of Court is directed to SEND a copy of this order to the Warden of SCI

Mahanoy.

         4.    The Complaint is DEEMED filed.

         5.    The Complaint is DISMISSED without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii). Maddox is granted leave to refile his state law claims in an appropriate state

court.

                                              BY THE COURT:




                                             PETRESE B. TUCKER, J.
